DETAILED ACTION
In response to remarks filed on 3 May 2022
Status of Claims
Claims 1-3, 5-7, 8-17 and 21-25 are pending;
Claims 1-3, 5-7 and 8-17 are currently amended;
Claims 4, 8 and 18-20 are cancelled;
Claims 21-25 are new;
Claim 25 is withdrawn;
Claims 1-3, 5-7, 8-17 and 21-24 are rejected herein.
Response to Arguments
Applicant’s arguments filed on 3 May 2022 have been fully considered and they are moot since a new combination of references has been introduced in view of the new limitations presented by applicant.
Election/Restrictions
Newly submitted claim 25 is directed to an invention that is independent or distinct from the invention originally claimed since it is located underwater and would require a different search strategy
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 25 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9-11, 13-17, 21, 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eddowes et al (U.S. Patent No. 7,607,866) in view of Jones et al (U.S. Patent Application Publication No. 2017/0211342).
As to Claim 1, Eddowes discloses a drill rig comprising: 
A frame (10) configured to vertically deploy a drill string; 
A drive system (38) configured to forcibly rotate the drill string; 
At least one docking base (Circular structure below plate 102) disposed on the frame; 
At least one carousel (100) with one or more addressed slots to stow one or more components, 
At least one shuttle (344, 346) that is configured to travel between one or more points above the at least one carousel to one or more points above the drill string, to at least controllably lift at least one of the one or more components from the one or more addressed slots of the at least one carousel (100) and deposit the at least one of the one or more components with the drill string.
However, Eddowes is silent about the at least one carousel being releasably engaged to the at least one docking base using at least one latching mechanism, the at least one carousel including a lift point projecting above the at least one carousel that when pulled disengages the at least one latching mechanism to enable lifting of the at least one carousel from the docking base. Ayling discloses at least one rack (10) being releasably engaged to the at least one docking base (11) using at least one latching mechanism (The rails serve as a latching mechanism since they hold the rack in place), the at least one carousel including a lift point (12 is a crane and in order for 12 to lift 10, it is inherent for a lift point projecting above the rack to be present for the crane to engage) projecting above the at least one rack that when pulled disengages the at least one latching mechanism to enable lifting of the at least one carousel from the docking base. Jones at least one carousel being releasably engaged to the at least one docking base (106) using at least one latching mechanism (114). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the at least one carousel releasably engaged to the at least one docking base using at least one latching mechanism, the at least one carousel including a lift point projecting above the at least one carousel that when pulled disengages the at least one latching mechanism to enable lifting of the at least one carousel from the docking base. The motivation would have been to easily remove the carousel for repairs when needed. 
As to Claim 2, Eddowes as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Eddowes as modified teaches further comprising at least one continuous track propulsion system (Figure 12).  
As to Claim 3, Eddowes as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Eddowes as modified teaches further comprising an umbilical cord (Figures 1 and 2).  
As to Claim 5, Eddowes as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Eddowes as modified teaches wherein the frame (10) is configured to deploy a drill string composed of one or more segment casings and a drill head.  
As to Claim 6, Eddowes as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Eddowes as modified teaches wherein the at least one docking base (Jones: 108) disposed on the frame comprises at least one funneled docking base disposed on the frame.  
As to Claim 7, Eddowes as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Eddowes as modified teaches wherein the at least one docking base (Jones: 108) disposed on the frame comprises at least one self-aligning docking base disposed on the frame.  
As to Claim 9, Eddowes as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Eddowes as modified teaches wherein the at least one carousel (100) with one or more addressed slots to stow one or more components comprises at least one carousel having a receptacle configured to receive at least one conical docking base (It is capable of receiving a conical base).  
As to Claim 10, Eddowes as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Eddowes as modified teaches wherein the at least one carousel with one or more addressed slots to stow one or more components comprises at least one carousel having a receptacle configured to self-align to the at least one docking base (Jones: 108).  
As to Claim 11, Eddowes as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Eddowes as modified teaches wherein the at least one carousel (100) with one or more addressed slots to stow one or more components, the at least one carousel with one or more addressed slots oriented vertically and in parallel to the drill string.  
As to Claim 13, Eddowes as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Eddowes as modified teaches wherein the at least one shuttle (344, 346) is configured to travel to one or more points above the at least one carousel (200) to controllably pickup the one or more components.  
As to Claim 14, Eddowes as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Eddowes as modified teaches wherein the at least shuttle (344, 346) is configured to travel to one or more points inline with a long axis of the drill string to attach one or more drill casings on the drill string.  
As to Claim 15, Eddowes as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Eddowes as modified teaches wherein the at least shuttle (344, 346) is further configured to travel to one or more points inline with a long axis of the drill string to extend one or more sample vessels via the drill string.  
As to Claim 16, Eddowes as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Eddowes as modified teaches wherein the at least one shuttle (344, 346) is further configured to move to one or more points inline with a long axis of the drill string to extend one or more tools via the drill string.  
As to Claim 17, Eddowes as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Eddowes as modified teaches wherein the at least one shuttle (344, 346) is mounted on the frame.  
As to Claim 21, Eddowes as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Eddowes as modified teaches wherein the drill rig is an underwater seafloor drill rig (Ayling: Column 3, Lines 56-63) and wherein the drill rig further comprises an umbilical cord (Figures 1 and 2) configured to physically tether the drill rig to a surface vessel and provide electrical power from the surface vessel to the drill rig.
As to Claim 22, Eddowes as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Eddowes as modified teaches wherein the frame further comprises a mast configured to support the drill string, wherein the drill string extends from the mast through the frame into a surface below the drill rig (Figure 24).
As to Claim 24, Eddowes discloses a drill rig comprising: 
A frame (10) configured to vertically deploy a drill string; 
At least one docking base (Circular structure below plate 102) disposed on the frame; 
At least one carousel (100) with one or more addressed slots to stow one or more components; and 
At least one shuttle that (344, 346) is configured to move between one or more points above the one or more addressed slots of the at least one carousel and one or more points in-line with a long axis of the drill string to controllably retrieve at least one of the one or more components from the one or more addressed slots of the at least one carousel (100) and position the at least one of the one or more components with the drill string.
However, Eddowes is silent about the at least one carousel being releasably engaged to the at least one docking base using at least one latching mechanism, the at least one carousel including a lift member on the at least one carousel that when pulled disengages the at least one latching mechanism to enable lifting of the at least one carousel from the docking base. Ayling discloses at least one rack (10) being releasably engaged to the at least one docking base (11) using at least one latching mechanism (The rails serve as a latching mechanism since they hold the rack in place), the at least one carousel including a lift point (12 is a crane and in order for 12 to lift 10, it is inherent for a lift point projecting above the rack to be present for the crane to engage) projecting above the at least one rack that when pulled disengages the at least one latching mechanism to enable lifting of the at least one carousel from the docking base. Jones at least one carousel being releasably engaged to the at least one docking base (106) using at least one latching mechanism (114). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the at least one carousel releasably engaged to the at least one docking base using at least one latching mechanism, the at least one carousel including a lift member on the at least one carousel that when pulled disengages the at least one latching mechanism to enable lifting of the at least one carousel from the docking base. The motivation would have been to easily remove the carousel for repairs when needed.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eddowes et al (U.S. Patent No. 7,607,866) in view of Jones et al (U.S. Patent Application Publication No. 2017/0211342); and further in view of Lindstedt et al (U.S. Patent No. 4,455,116).
As to Claim 12, Eddowes as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). However, Eddowes as modified is silent about wherein the at least one carousel is releasably engaged to the at least one docking base using at least one ball and socket latching.  Lindstedt discloses a carousel releasably engaged to the at least one docking base using at least one ball and socket latching (Figure 6A). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to have the at least one carousel is releasably engaged to the at least one docking base using at least one ball and socket latching since the substitution of one known coupling for another would have yielded the predictable result of connecting the docking base to the frame.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eddowes et al (U.S. Patent No. 7,607,866) in view of Jones et al (U.S. Patent Application Publication No. 2017/0211342); and further in view of Hall (U.S. Patent No. 3,157,424).
As to Claim 23, Eddowes as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). However, Eddowes as modified is silent about wherein the lift point is positioned on a bale projecting from a center of the at least one carousel. Hall discloses a lift point is positioned on a bale projecting from a center of at least one rack (Figure 1). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to have the lift point positioned on a bale projecting from a center of the at least one carousel. The motivation would have been to provide means for the crane to grab the carousel of Eddowes. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678